MESSNER REEVES LLP

Case 2:18-cv-01710-JCM-BNW Document 26 Filed 02/21/19 Page 1 of 10

—_.

MICHAEL M. EDWARDS. ESQ.
Nevada Bar No. 6281

 

 

 

 

2 || NICHOLAS L. HAMILTON, ESQ.
3 Nevada Bar No. 10893
MESSNER REEVES LLP
4 || 8945 W. Russell Road, Suite 300
Las Vegas, Nevada 89148
5 || Telephone: (702) 363-5100
Facsimile: (702) 363-5101
6 || medwards@messner.com
7 nhamilton@messner.com
Attorneys for Defendant
§ || Winnebago Industries, Inc.
9 UNITED STATES DISTRICT COURT
10 DISTRICT OF NEVADA
11 || GORDON WOOD, an Individual, Case No.: 2:18-cv-01710-JCM-PAL
. 12 Plaintiff,
s 13 || y DEFENDANT’S EMERGENCY MOTION
a , TO COMPEL PER LR 7-4
: 14 || WINNEBAGO INDUSTRIES, INC.,
F 15 Defendant.
<
16
u COMES NOW, Defendant, WINNEBAGO INDUSTRIES, INC., by and through its
18 undersigned counsel of record at MESSNER REEVES, LLP, pursuant to LR 7-4, hereby requests
19 Emergency Relief in the form of an order allowing a test drive of the subject vehicle to be conducted
20 at the upcoming inspection set for Tuesday February 26, 2019.
//
21
//
22
23
24
25
26
27
28

{03301096 / 1} 1

 

 

 

 
SoS Se ND A eR RR YD

Nn NY NY NBN NR DD OO mm mmm
Ia Nn OA FF BD NH =e SCS © DH DT BDH UH BR DH NH = CS

28

{03301096 / 1}

Case 2:18-cv-01710-JCM-BNW Document 26 Filed 02/21/19 Page 2 of 10

This Motion is made and based upon Fed. R. Civ. Pro. 34 and 37, the points and authorities
provided below, the affidavits, pleading and papers referenced herein and attached hereto and such
arguments as may be adduced therefrom upon the hearing of this matter.

DATED this_? (day of February, 2019.

MESSNER REEVES, LLP

By J hil be Lf em ble

 

MICHAEL M. EDWARDS. ESQ.
Nevada Bar No. 6281

NICHOLAS L. HAMILTON, ESQ.
Nevada Bar No. 10893

 

 

8945 W. Russell Road, Suite 300
Las Vegas, Nevada 89148
Telephone: (702) 363-5100
Facsimile: (702) 363-5101
Attorneys for Defendant
Winnebago Industries, Inc.
AFFIDAVIT OF NICHOLAS L. HAMILTON
IN COMPLIANCE WITH LR 7-4 AND 26-7
STATE OF NEVADA )
) ss.
COUNTY OF CLARK )

I, Nicholas L. Hamilton, do hereby declare as follows:

1. That I am an attorney of law duly licensed to practice in all courts of the State of
Nevada and an attorney with the law firm of MESSNER REEVES, LLP, the attorneys of record for
Defendants herein;

2. That I have personal knowledge of the matters set forth below and could competently
testify thereto if called to do so, and I attest to the contents of this affidavit in support of Defendants’
instant motion;

3, That the factual assertions and representations made in Defendants’ instant Motion in
limine are true and correct to the best of my knowledge;

4. That an expert inspection of the subject vehicle is set for Tuesday, February 26 at 9:00

a.m. in Las Vegas Nevada.

 

 

 
So SG BDH OH  }R Nm

N N nN N N wd N nN — me — pk, peek een hae pom i bond
AID nO PP OO NY FF SF S&S FH NDT DH BR HD NY & CC

28

{03301096 / 1}

Case 2:18-cv-01710-JCM-BNW Document 26 Filed 02/21/19 Page 3 of 10

5. That a test drive, which Plaintiff's seek to prevent, is a necessary and essential
component of the investigation to be conducted by Defendant’s expert, and that significant and
unnecessary costs will be incurred should the Plaintiffs be compelled by Court Order to allow the test
drive as part of a separate, subsequent inspection.

6. That the exigent circumstances discussed above warrant consideration of this Motion
on an Emergency basis.

7. That pursuant to LR 26-7, Counsel for the Defendant and the Plaintiff conferred on this
issue. Citing safety concerns, Plaintiffs’ counsel have stated unequivocally that they will not allow a
test drive of the subject vehicle short of judicial intervention.

8. That the Plaintiffs’ counsel may be reached as follows:

George O. West, III Ronald Burdge, Esq.
Law Office of George O. West, III Burdge Law Office Co. LPA
Consumer Attorneys Against Auto Fraud 8250 Washington Village Drive

. . Dayton, Ohio 45458-1850
10161 Park Run Drive, Suite 150 Telephone: (937) 432-9500

Las Vegas, NV 89145 Facsimile: (937) 432-9503

Telephone: (702) 664-1168 Email: ron@burdgelaw.com
Facsimile: (702) 664-0459

Email: gowesq@cox.net

9. Plaintiffs’. counsel were notified of this motion via e-mail and electronic service
through the Court’s CM/ECF system.
10. That I attest that this motion has not been filed for any improper purpose.

I declare under penalty of perjury that the foregoing is true and correct.

/! Chola lems

Nicholas L. Hamilton

SUBSCRIBED and SWORN before me
Thiss2\_day of February, 2019.

tn Re, ~ L.A. THAYER

Notary Publictn and for County of < Qa ‘ Be Notary Public, State of Nevada

Vet Nees? Appointment No. 94-1684. 1
State of Ditwonde MRR My Appt. Expires Nov 21, 2019

 
 
   

   
   
    

 

 

 
oe F&F DIE Dn AHR —F |] NY mm

Nn NO NH N NH NO DD DD pm mem mk mk kkk mk
AI Dn nA FF ] NY §F&§ CFS CO FP NT Ho OH BF WH WHO = CO

28

{03301096 / 1}

Case 2:18-cv-01710-JCM-BNW Document 26 Filed 02/21/19 Page 4 of 10

POINTS AND AUTHORITIES

I. INTRODUCTION

Pursuant to Federal Rules of Civil Procedure 34 and 37, Defendant, Winnebago Industries, by
and through their counsel, Messner Reeves LLP, through counsel, hereby move this Court on an
emergency basis to compel Plaintiff to allow a test drive of the recreational vehicle that is the subject
of the Plaintiff's complaint.

Plaintiff's refusal to allow a test drive of the subject vehicle is unreasonable as the Plaintiff
asserts multiple non-conformities whose presence or absence can only be confirmed by a test drive.
The Plaintiff cites vague safety concerns that are unsupported by the vehicle’s service history or by
basic facts generally known to those familiar with the recreational vehicle industry.

Plaintiff's refusal to allow a test drive will irredeemably prejudice the defendants by
effectively thwarting the ability of the Defendant’s expert to perform a fundamental investigation into
multiple issues and to allow the Plaintiff to assert uncontroverted assertions concerning the safety of
the subject vehicle. |

An inspection of the subject vehicle is presently set for Tuesday, February 26, 2019, and will
require multiple individuals travelling from out of state. Defendants seek this motion on an
emergency basis due to the proximity of the upcoming inspection.

This motion is based upon the points and authorities attached hereto, the declaration of
Nicholas L. Hamilton in compliance with LR 26-7(c), the affidavit of Enoch Hutchcraft and all of the
pleadings and papers on file in this case.

IL. STATEMENT OF RELEVANT FACTS

Plaintiff's complaint, filed July 31, 2018, arises from the Plaintiff's allegations that the
Winnebago Recreational Vehicle that he purchased on April 22, 2017. The subject vehicle was a
2016 Grand Tour 42 HL that the Plaintiff alleges was defective at this time of purchase. Plaintiff's
complaint alleges Breach of Warranty/Contract, Violation of the Magnusson Moss Warranty Act, and

violations of Nevada’s Deceptive Trade Practices Act.

 

 

 
SC fF SI BON nh eke OR YO em

Ne NM NY NO NY NOD mmm eek
SIH A PP WO NH -—- SF CO MW TE DH OH BR HR YW & CO

28

{03301096 / 1}

Case 2:18-cv-01710-JCM-BNW Document 26 Filed 02/21/19 Page 5 of 10

On March 31, 2018, Plaintiffs counsel submitted a demand letter to Defendant, asserting the
existence of 18 alleged non-conformities.! The first five of these assertions cannot be confirmed
without a test drive of the subject vehicle:*

1. Entry step rattles loudly when in transit sounds like its loose and is moving
back and forth.

2. Front corner driver side window has air leak when driving at freeway
speeds.

3. Parking brake warning light and buzzer come on randomly while driving.
4. Navigation system and satellite radio do not work.

5. Auto level flashed blue and red saying jacks are down when they are not.

On February 1, 2019, Defendant’s counsel reached out to Plaintiff's counsel requesting a test
drive to verify whether the foregoing complaints were continuing.? These complaints are in fact
discussed in the report of the Plaintiffs expert, Thomas Bailey, produced on February 11, 2019.4 Mr.
Bailey’s report includes a Matrix entitled “RV Problem Analysis.” The first five complaints set forth
in that matrix coincide with the complaints discussed above and four of the five complaints are
indicated as ongoing problems.>

On February 19, at 9:50 p.m., Plaintiffs co-counsel, George West, forwarded an e-mail®
denying Defendant’s request for a test drive of the subject vehicle, stating the following:

// |
//

 

1 See Demand Letter, attached hereto as Exhibit A.

* See Affidavit of Defendant’s expert, Enoch Hutchcraft, attached hereto as Exhibit. B.

3 See e-mail dated February 1, 2019, attached hereto as Exhibit C.

4 See report of Thomas Bailey, attached hereto as Exhibit D.

5 See Exhibit D, at p. 10.

6 See e-mail from Plaintiffs counsel, George West, dated February 19, 2019, attached hereto as Exhibit E.

 

 

 
So CG SDH MW BR BD NB ime

N bt nN No N N NN No od, —_ pe, — bok —_ —_ au — bond,
NI Hn me eR HD NY =& CFS 2S FB DTD A UA F&F. WH NPN FB CO

28

{03301096 / 1}

Case 2:18-cv-01710-JCM-BNW Document 26 Filed 02/21/19 Page 6 of 10

After speaking with Ron (Plaintiffs counsel) late tonight, who is in depositions
all day tomorrow in Indiana, and in keeping with Ron’s previous position and
email to you regarding any driving of the RV as part of your expert’s
inspection,’ and after speaking with our expert, and given the current condition
of the sliders, which could very well slide out while driving, among other
issues,® and after talking to our expert about the serious safety issues with
driving the vehicle in its current condition,’ we will not allow the RV to be
driven as part of your expert’s inspection set for this next Tuesday, February
26th. Your expert can start the engine, do what needs to get done with his
inspection or testing while the engine is operating, but no driver operation on
city streets.

Our expert conducted the inspection and formulated his opinions without having
to drive the vehicle and he would have driven the vehicle, but for the serious
safety issues involved with driving the vehicle on public roads. If your expert
feels that driving the vehicle is necessary for him to complete his report after
conducting all of his testing and inspection without driving the vehicle, then you
will need to move for a court order compelling that, and then it will be the
Court’s call. But we cannot allow our client to be liable for any accidents or
other injuries that may occur based on the operation of the vehicle on city streets
by your expert in its current condition. Your expert has our expert’s report, and
everything in that report can be equally tested, inspected, operated and/or
photographed. We wanted to make sure we had clarity on this issue prior to the
inspection beginning,

Mr. West’s e-mail represents the first instance, that could be identified by the undersigned, in
which it is claimed that the subject vehicle is unsafe to drive. Mr. Bailey’s report explicitly states
that, of the nineteen issues he identified from the vehicle’s service history, not one single issue
was considered by him to be “Likely to Cause an Accident or Get Someone Seriously Hurt,” or
be a “Potential Fire Hazard.”"

Nowhere in Mr. Bailey’s 44 page report does he himself identify any issues that he asserts

makes the RV unsafe to drive, nor were any such issues identified by Defendant’s expert.!! The safety

 

7 Presumably, Mr. West is referring to communications between Mr. Burdge and Defendant’s counsel that
predated the e-mail communication of February 1, 2019.

® Emphasis added. |

° Emphasis added.

10 See Exhibit D at pp. 10,11.

1! See Exhibit D; see Exhibit B.

 

 

 
eS FSF SI DN HK eR OR NY im

Nn NH NH NO NO DY RD mw mk mk kkk
SN OO BP OO NY =—-& Ss CO RH DTD Ho ue F&F HH NO Bw CO

28

{03301096 / 1}

Case 2:18-cv-01710-JCM-BNW Document 26 Filed 02/21/19 Page 7 of 10

issues complained of concerning the slide-outs for the subject vehicle are not reflected anywhere in
the vehicle’s service history.”

Moreover, any safety concerns regarding the slide-out are wholly unfounded. Slide-outs do
not simply fall out or deploy on their own while driving; as they possess internal safety mechanism
that prevent such occurrences.!%

By this motion, Defendant’s request an order allowing Defendant’s expert to perform a test
drive of the subject vehicle as part of his inspection to be conducted on February 26, 2019. Plaintiff's
concerns as to the safe drivability of the subject vehicle are wholly without foundation. Furthermore,
it is apparent that the Plaintiff seeks to assert allegations that the Subject Vehicle is unsafe to use in its
current state, while at the same time foreclosing the ability of the Defendant’s expert to meaningfully
investigate these allegations.

I. ARGUMENT

Defendants' request for a test drive is appropriate pursuant to Federal Rule of Civil Procedure
34, Moreover, the information requested is relevant and discoverable under Federal Rule of Civil
Procedure 26, Plaintiff's eleventh hour objections concerning their supposed safety concerns have
been forced Defendant to bring this Motion to Compel as a result of Plaintiff's compete refusal to
cooperate. Pursuant to Federal Rule of Civil Procedure 37, Defendants request that the Court enter an
order compelling Plaintiff to allow a test drive as part of the inspection to be conducted by
Defendant’s expert.

Federal Rule of Civil Procedure 37(a)(2)(B) permits Plaintiffto move for an order compelling
Defendant to perform a test drive in accordance with Federal Rule of Civil Procedure 34. The Federal
Rules of Civil Procedure are designed to permit broad inquiry into any matter relevant to the pending
action. See, e.g., Hickman y. Taylor, 329 U.S. 495, 501 (1 947)(explaining Federal Rules of Civil
Procedure intended to permit parties to inquire into all facts relative to issues in case and obtain fullest
possible knowledge of issues and facts prior to trial). Federal Rule of Civil Procedure 26(b)(1) states,

in part, [p]arties may obtain discovery regarding any matter, not privileged, that is relevant to the

 

2 See Exhibit. B.
13 See Exhibit. B.

 

 

 
eS SF NIN HO AH ee OR RO ie

nN NY NH NO NO RO RO mmm mmm mm
aA nN Oo FSF ] NH -& FS © DB WD HO A BF HR BH —& CC

28

{03301096 / 1}

 

Case 2:18-cv-01710-JCM-BNW Document 26 Filed 02/21/19 Page 8 of 10

claim or defense of any party .... Relevant information need not be admissible at the trial if the
discovery appears reasonably calculated to lead to the discovery admissible evidence. The broad scope
of discovery is intended to remove surprise from trial preparation so the parties obtain evidence
necessary to evaluate and resolve their dispute. Toward this end, Rule 26(b) is liberally interpreted to
permit wide-ranging discovery of all information reasonably calculated to lead to the discovery of
admissible evidence. Kaufman v. Board of Trustees, 168 F.R.D. 278, 280 (C.D. Cal. 1996).

Federal Rule of Civil Procedure 34 permits a party to make a request for inspection and
photographing within the scope of Rule 26(b). As Rule 26 states, parties may obtain discovery
regarding any matter relevant to the subject matter of the pending action. Rule 34 is clear that a party
must produce and permit the requesting party entry onto property in the possession or control of the
party upon whom the request is served.

Plaintiff's objections as to the safety and usability of the subject vehicle render the test drive
even more essential now than before Mr. West’s e-mail of February 19, 2019. The potential
ramifications of such allegations on this litigation are profound and Defendant will be irreparably
prejudiced if its expert is not allowed to fully investigate them. Such prejudice would be in addition to
that incurred should Defendant’s expert not be allowed to verify and investigate the four issues
discussed in Plaintiffs Demand Letter of March 3 1, 2018 that his expert has indicated as ongoing.

Therefore, Defendants seek the Court's intervention compelling Plaintiff to allow a test drive
of the subject vehicle. If for whatever practical reason (not owing to the Plaintiffs unfounded safety
concerns) a test drive cannot be conducted on February 26, 2019, the Defendant requests an order
from the Court allowing Defendant’s expert to conduct the test drive on a subsequent, mutually
agreeable date and time, the costs of which to be borne by Plaintiff.

//
//

 

 
“\O CO ~—l N On = Oo Nw —_

~Nn NY NY NY VY NY DY DR mm tm mk mk ek mk mk
A Nn oO FSF OD NH SF SF CO Be DW BR HK Rh UeRRlUlUDNl RK OOUCOC

28

{03301096 / 1}

 

Case 2:18-cv-01710-JCM-BNW Document 26 Filed 02/21/19 Page 9 of 10

IV. CONCLUSION
Plaintiff should be Ordered to allow a test drive of the subject vehicle at the upcoming
inspection of February 26, 2019, or else be made to bear the cost of a test drive conducted by

Defendant’s expert at a subsequent date and time.

DATED this 2 / day of February, 2019.

MESSNER REEVES, LLP

py ZI é fil a #, enillon

MICHAEL M. EDWARDS. ESQ.

Nevada Bar No. 6281

NICHOLAS L. HAMILTON, ESQ.

Nevada Bar No. 10893

8945 W. Russell Road, Suite 300

Las Vegas, Nevada 89148

Telephone: (702) 363-5100

Facsimile: (702) 363-5101

Attorneys for Defendant
Winnebago Industries, Inc.

 

 
i eS) >

Ne NY NY ND DD Om mm mmm kame
a A GU Fk OD NY —&§ CS O&O Fe DT HO DH eB. WD Ye Se CS

28

{03301096 / 1}

(pase 2:18-cv-01710-JCM-BNW Document 26 Filed 02/21/19 Page 10 of 10

CERTIFICATE OF SERVICE

The undersigned does hereby certify that I am an employee of Messner Reeves LLP, and that
on this af day of February, 2019, I served a true and correct copy of the foregoing
DEFENDANT’S EMERGENCY MOTION TO COMPEL PER LR 7-4 to all parties on file with
the CM/ECF, as follows:

George O. West, II Ronald Burdge, Esq.

Law Office of George O. West, IIT Burdge Law Office Co. LPA
Consumer Attorneys Against Auto Fraud 8250 Washington Village Drive
10161 Park Run Drive, Suite 150 Dayton, Ohio 45458-1850

Las Vegas, NV 89145 Telephone: (937) 432-9500
Telephone: (702) 664-1168 - Facsimile: (937) 432-9503
Facsimile: (702) 664-0459 Email: ron@burdgelaw.com

Email: gowesq@cox.net Attorneys for Plaintiff Gordon Wood

Attorneys for Plaintiff Gordon Wood

Michalao Conclier

An Employee of Messner Reeves LLP

10

 

 

 
